DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 5, line 12 to page 6, line 10, filed 9 October 2021, with respect to the 35 USC 112(b) rejection of claims 1-13 and 15-19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-13 and 15-19 has been withdrawn in view of the amendments to claims 1, 9, 10, 12, 13 and 18. 

3.	Applicant’s arguments, see page 6, line 11 to page 8, line 24, filed 9 October 2021, with respect to the 35 USC 103 rejections of claims 1, 2, 4-13 and 15-19 based on the Niitsuma et al. and Wascheck et al. references have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 4-13 and 15-19 based on the Niitsuma et al. and Wascheck et al. references have been withdrawn. In particular, the Examiner agrees with Applicants that the Niitsuma et al. and Wascheck et al. references do not teach or fairly suggest the processes of claims 1 or 18 wherein the second permeate stream is passed to the pressure swing adsorption unit without further compression and wherein the first and second membrane units are selective for hydrogen.

4.	Applicant's arguments filed 9 October 2021 regarding the 35 USC 103 rejection of claim 1-3 and 6 based on the Adamopoulos and Lokhandwala et al. references have been fully considered but they are not persuasive. In particular, the Examiner notes that the Adamopoulos reference teaches the newly added claim limitations.

Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-3, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adamopoulos (US 2018/0111831 A1) in view of Lokhandwala et al. (US 2007/0125537 A1).
	Adamopoulos discloses a process of treating a net gas stream (10) comprising sending the net gas stream to a compressor (not shown, see paragraph [0032] which teaches a net gas compressor and the table at paragraph [0033] which teaches the net gas being compressed to 256 psig) to produce a compressed gas stream, sending the compressed gas stream to a pressure swing adsorption (PSA) unit (40) to produce a hydrogen product stream (50) and a tail gas stream (60), sending a portion of the tail gas stream (60) to a membrane unit (90) to produce a permeate stream (110) and a non-permeate stream (100), and passing the permeate stream without further compression to the PSA unit, wherein the membrane unit is selective for hydrogen, and further comprising compressing the tail gas stream (at 70) prior to sending the tail gas stream to the membrane unit, wherein the non-permeate stream is sent to an absorber unit (140, de-ethanizer) to produce a fuel gas stream and a C3+ stream at Fig. 1, the abstract and paragraphs [0007], [0017]-[0025] and [0032]-[0033].
	Adamopoulos does not disclose the membrane unit comprising a first membrane unit and second membrane unit.
	Lokhandwala et al. discloses a membrane separation system comprising first and second membrane units (e.g. 69a and 69b) arranged in parallel with segregation valves to account for variations in feed flow rate, composition or pressure, wherein the membrane units are operated at the same temperature, and wherein the first and second membrane units each comprise at least two banks (69, 72, 80, 84) at Fig. 3 and paragraph [0030]-[0031] and [0132].
	It would have been obvious to one of ordinary skill in the art to incorporate the parallel membrane units of Lokhandwala et al. into the process of Adamopoulos to account for variations in the tail gas feed flow rate, composition or pressure, as suggested by Lokhandwala et al. at paragraph [0031].
	The Examiner notes that the combined process of Adamopoulos and Lokhandwala et al. will have both the first and second permeate stream passed to the PSA unit. This is seen being encompassed on the open-ended language of claim 1 which allows for both permeate stream to be passed to the PSA unit and not just the second permeate stream.

 7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamopoulos (US 2018/0111831 A1) in view of Lokhandwala et al. (US 2007/0125537 A1), and further in view of Niitsuma et al. (US 2010/0129284 A1).
Adamopoulos does not disclose the structure of the PSA unit.
Niitsuma et al. discloses the PSA unit comprising adsorbents (activated carbon, zeolites) to remove impurities from a second membrane permeate stream at paragraphs [0095]-[0096]. 
Using a layer arrangement of each of these materials would have been obvious to one of ordinary skill in the art to allow more impurities to be captured, e.g. a zeolite layer to capture impurities not captured by the activated carbon layer and vise-versa.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,207,636 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘636 patent are directed to a system, the Examiner notes that one of ordinary skill in the art would at once envisage the instant process claims from the corresponding system claims of the ‘636 patent. As such, the instant process claims are obvious in view of the corresponding system claims of the ‘636 patent.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 29, 2021